Exhibit 10.34 LEASE THE COVE AT OYSTER POINT HCP OYSTER POINT III LLC, a Delaware limited liability company, as Landlord, and FIVE PRIME THERAPEUTICS, INC. a Delaware corporation, as Tenant. TABLE OF CONTENTS Page 1. PREMISES, BUILDING, PROJECT, AND COMMON AREAS 7 2. LEASE TERM; OPTION TERM 10 3. BASE RENT 12 4. ADDITIONAL RENT 13 5. USE OF PREMISES 15 6. SERVICES AND UTILITIES 23 7. REPAIRS 24 8. ADDITIONS AND ALTERATIONS 25 9. COVENANT AGAINST LIENS 26 INSURANCE 26 DAMAGE AND DESTRUCTION 29 NONWAIVER 30 CONDEMNATION 31 ASSIGNMENT AND SUBLETTING 31 SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES 34 HOLDING OVER 35 ESTOPPEL CERTIFICATES 35 SUBORDINATION 35 DEFAULTS; REMEDIES 36 COVENANT OF QUIET ENJOYMENT 38 LETTER OF CREDIT 38 COMMUNICATIONS AND COMPUTER LINE 41 SIGNS 41 COMPLIANCE WITH LAW 42 LATE CHARGES 43 LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT 43 ENTRY BY LANDLORD 43 TENANT PARKING 43 MISCELLANEOUS PROVISIONS 44 EXHIBITS A OUTLINE OF PREMISES B TENANT WORK LETTER C FORM OF NOTICE OF LEASE TERM DATES D FORM OF TENANT'S ESTOPPEL CERTIFICATE E ENVIRONMENTAL QUESTIONNAIRE F TENANT'S PROPERTY G FORM OF AMENDMENT RE: ADDITIONAL MONTHLY BASE RENT H FORM OF LETTER OF CREDIT I DESIGNATED VISITOR PARKING SPACES (i) Abatement Event 38 Accountant 18 Advocate Arbitrators 12 Alterations 25 Base Rent 12 Building 7 Common Areas 7 Comparable Buildings 11 Contemplated Effective Date 32 Contemplated Transfer Space 32 Direct Expenses 13 Disputed Amounts 45 Eligibility Period 38 Energy Disclosure Information 24 Energy Disclosure Requirements 23 Estimate 17 Estimate Statement 17 Estimated Direct Expenses 17 Excepted Matters 48 Expense Year 13 First Offer Notice 9 First Offer Space 8 First Offer Space Lease 9 Force Majeure 46 Intention to Transfer Notice 32 Landlord 4 Landlord Parties 27 Lease 4 Lease Expiration Date 10 Lease Term 10 Lease Year 10 Lines 41 Mail 46 Negotiation Meeting 10 Negotiation Notice 10 Negotiation Space 10 Net Worth 34 Neutral Arbitrator 12 Nine Month Period 33 Notices 46 Objectionable Name 42 Operating Expenses 13 Option Conditions 11 Option Rent 11 Option Term 11 Original Tenant 10 Outside Agreement Date 12 Premises 7 Project, 7 Rent Commencement Date 10 Sign Specifications 42 Statement 17 Subject Space 31 Summary 4 Tax Expenses 17 Tenant 4 -2- Tenant Energy Use Disclosure 24 Tenant Work Letter 7 Tenant's Accountant 18 Tenant's Share 16 Transfer Notice 31 Transfer Premium 31 Transferee 31 -3- THE COVE AT OYSTER POINT
